Faith in the United Nations and in the principles and ideals it personifies, the search for dialog and cooperation, and constant concern for peaceful settlement of disputes among nations rather than confrontation. These are the reasons why we are gathered here to consider ways of promoting a more just, more equitable and more humane world.
2.	From the very inception cf the Organization, various problems have revealed to us the difficult path that lies ahead and the efforts needed to arrive at a world viable for all. The solutions proposed since then for strengthening the activities of our Organization and adapting them to those objectives have only partially fulfilled our hopes.
3.	The fact that a number of organs of the United Nations system have taken economic imperatives into account provides useful support for the political function of the Organization in view of the complicated way in which political organs seek to achieve international harmony. The continuing task of adapting our institution to its objectives is performed under the impulse of devoted and competent individuals such as you, Mr. President.
4.	The fact that our deliberations are taking place under the presidency of a man whose probity and vast political experience we have had the privilege of appreciating for a number of years reassures us and gives us confidence in the success of our endeavors.. We are particularly confident that your mastery of the questions before us and your deep commitment to find solutions will imbue these deliberations with the dynamism and forcefulness that their seriousness requires.
5.	Allow me also to pay a heartfelt tribute to your predecessor, Mr. Rudiger von Wechmar of the Federal Republic of Germany, for the remarkable work he accomplished during his term of office. During that time he showed himself to be fully deserving of the confidence placed in him by the international community.
6.	Finally, we wish to thank the Secretary-General for his tireless efforts throughout the past year in helping the international community to attain its objectives. The dedication and willingness to act that he has demonstrated should be particularly emphasized.
7.	The international community has just admitted two new Members, Belize' and Vanuatu, two peoples rich in history and remarkable for their tenacity and their culture. We congratulate them on their accession to independence and their admission to the United Nations. We are convinced that they will bring a breath of fresh air which will be beneficial to the Organization.
8.	The building of a viable world for mankind is the task of the international community and the responsibility of each of its members. Our philosophy in Burundi is that by strengthening peace and justice within our borders we shall be contributing effectively to the harmonious development of mankind.
9.	The present international situation presents a very grim picture. Basically it is characterized by a worsening of the international political climate, a deterioration in most of our economies which are suffering from the burden of colossal indebtedness, a revival of the arms race, a hardening of the bloc policy and therefore a progressive breakdown of detente. The maintenance of dependence, exploitation, the denial of rights and of justice still characterizing colonial domination and apartheid in South Africa, plundering by the powerful of the resources of the poor, the easy temptation for some to impose their political models on others by force all these factors together lead my delegation to wonder about the future of our community.
10.	Therefore it is essential that the General Assembly, at its thirty-sixth session, carefully examine the ills our community is suffering and administer the necessary remedies.
11.	The report of the Secretary-General on the work of the Organization during the past year {AI36/1] describes the problems confronting the world, places them in their proper context and outlines possible solutions. While no continent seems to have been spared the effects of the present economic crisis or political upheavals of various lands, Africa still remains the most afflicted continent and will be so until it has rid itself of the infectious germs of apartheid in its southern region and put an end to the illegal occupation of Namibia by South Africa.
A/36/PV.19
12.	The General Assembly, at its thirty-sixth session, will hear once again, through the debates on apartheid and on the question of Namibia, about the ignominious Pretoria regime. In spite of the numerous appeals by the General Assembly, the Security Council, the Organization of African Unity [OAU] and the nonaligned movement calling on Pretoria to put an end to apartheid, South Africa, in defiance of the universal consensus, is refining still further its
system of racial oppression, maintaining the region in a constant state of tension and conducting acts of armed aggression against neighboring countries, in flagrant violation of the Charter of the United Nations and the basic tenets of international law governing the behavior of States.
13.	South Africa's continued refusal to comply with the decisions of our Assembly becomes understandable only if analyzed from the standpoint of the multifaceted support it receives from its allies. These latter, speculating on their strategic interests and the benefits that they derive from maintaining the reign of apartheid, not only endeavor to break the political isolation in which the rejection of apartheid by the international community has confined Pretoria, but also contrive, to the detriment of all the rest of humanity, to strengthen their close collaboration in the military and financial fields.
A
14.	Instead of beginning constructive dialog with the black population, which it oppresses today, and recognizing its universally acknowledged rights, Pretoria believes it can prolong its reign by oppression, Bantustanization, the exile of leaders and the assassination of the freedom fighters in southern Africa.
15.	The thirst of a people for freedom is irrepressible, irreversible and unassailable. Pretoria and its allies would be showing a fatal lack of perception if they believed for a single moment that the policy of apartheid could be viable in the long term. The temporary military superiority of South Africa, the formidable oppression of which the black population is the victim, the punitive raids constantly launched against Angola, do not in any way change the above-mentioned principle. Rather, they increase the fighting spirit of the liberation movements concerned, strengthen their tenacity and reaffirm their faith in victory.
16.	Through their obstinacy, their blind refusal to enter into dialog and their inability to draw from the lessons of history, even recent ones" such as that of the decolonization of Zimbabwe, the Pretoria authorities are forging the weapons of their own destruction . We reiterate today our firm and constant support 'or the liberation movements in southern Africa.
17.	The end of the present year should have been crowned by the entry of Namibia into the United Nations family as a free and independent nation. South Africa, however, has ruined by its inconstancy and arrogance the hopes that had been aroused by the efforts of the international community to see Namibia accede peacefully to independence.
18.	The time has now come, following the failure of the pre-implementation meeting held at Geneva in January 1981 on Namibia and the paralysis and inability of the Security Council to impose mandatory sanctions against South Africa in keeping with Chapter VII of the Charter, to ask ourselves what strategy must be followed to put an end to the impasse in the process of decolonizing Namibia.
19.	The eighth emergency special session, on Namibia, which closed on the eve of the thirty-sixth session, depicted clearly enough the dramas which afflict the Namibian people and stressed the explosive nature of the situation in which South Africa, by its illegal occupation of Namibia, maintains the southern part of our continent. We participated actively in that debate. Therefore, we shall today confine ourselves to stating the position of our delegation concerning the Namibian question.
20.	First of all, we reiterate our support for the South West Africa People's Organization [5VWO], the sole representative of the Namibian people. The Namibian question is, in the last analysis, a question of decolonization under the full and sole responsibility of the United Nations. We therefore reject any attempt to distort its nature or deflect its course.
21.	We believe that no country or group of countries has any right to link the independence of Namibia to events or situations that take place or might take place outside its borders.
22.	The decolonization plan for Namibia, as approved by the Security Council in resolution 435 (1978), must be fully implemented. We see.no reason to dilute its substance or delay its implementation.
23.	Decree No. 1 for the Protection of the Natural Resources of Namibia, enacted by the United Nations Council for Namibia on 27 September 1974,' must be strictly respected. Those who indulge directly or indirectly in the exploitation of Namibian resources, regardless of their origin, must immediately put an end to that outrageous pillage.
24.	We ask the five Western countries, members of the contact group, no longer to tolerate Pretoria's sabotaging the decolonization plan for Namibia, which is provided for in resolution 435 (1978) and of which they claim to be the authors.
25.	The right to self-determination has become the cardinal principle of contemporary international law. Without it, the Organization would once again be reduced to a closed club of nations. Without it, the United Nations would never have acquired the dimensions conferred upon it by its present universality. This is why the United Nations has never ceased to defend staunchly and consistently the right to self-determination and independence.
26.	For more than a decade, the United Nations has supported with rare firmness the right of the Sahraoui people to independence. No fait accompli has been able to alter that truth, or erode the convictions of the international community on this point.
27.	For our part, we remain convinced that the question of Western Sahara is simply a question of decolonization, although some, for reasons of their own which are hardly convincing, attempt to distort the situation through a series of arguments to which they alone lend an ear.
28.	The United Nations and the OAU have, over the years, determined in a clear and consistent manner the framework and procedures for the decolonization of Western Sahara. It is now a matter of leaving it to the inhabitants of that Territory to decide for themselves what their future is to be, freely and directly, without threats or intimidation.
29.	To refuse, by means of subterfuge and delaying tactics, which are all equally suspect, to establish the necessary conditions for a free and genuine consultation of the inhabitants of Western Sahara indicates in the last analysis fear of the verdict of that people.
30.	It is possible to close the dossier on Western Sahara only by leaving it to the Sahraoui people to decide its own future. We invite the parties directly concerned, that is the POLISARIO Front and Morocco, to engage in sincere, direct negotiations in order to arrive at a final settlement of the question of Western Sahara. Any other effort aimed at regionalizing the conflict that exists between the parties could only lead to useless bloodshed of innocent people and the wasting of resources which could have been used for other purposes.
31.	The escalation of the violence ravaging the Middle East stems from Israel's denial of the universally recognized right of the Palestinian people to self-determination. Only the full exercise by the Palestinian people of its right to self determination, including its right to establish its own State, can today put an end to the tragedy affecting the peoples of the region. Any attempt which does not take into account these premises and which would deny to the Palestine Liberation Organization [PLO] exclusive representation of the Palestinian people can in Our view only prolong the bloody status quo in the region.
32.	Israel cannot guarantee its own security by violence or by the aggression that it commits against neighboring countries.
33.	We have in the past condemned the establishment of settlements by the Israeli Government in occupied Palestinian territories. The persistence of that Israeli policy forces us today to reiterate our disapproval. We cannot agree to the Palestinian people being reduced to the state of refugees. We therefore refuse to endorse the annexation by Israel of the eastern part of the city of Jerusalem.
34.	Weak States owe their survival to strict respect by the most powerful States of the norms governing international relations. The founding fathers of this Organization were so aware of this that they made respect for the principle of non use of force, in international relations an essential rule governing the behavior of all States.
35.	It is, then, out of faithfulness to that principle that we reject any excuse that might be devised for invading the territories of others. It is up to each country, regardless of size and economic potential, to choose, in the exercise of full sovereignty, free of all foreign interference, the lines of its policy based on the priorities it has chosen. This principle, in our view, is of universal application.
36.	The conflicts that we have witnessed in certain parts of the world derive from failure to respect the aforementioned principle. We cannot put an end to such conflicts except through political solutions, leaving it to the countries concerned to determine the type of government that responds to the aspirations of their peoples.
37.	Therefore, we cannot in any circumstances support the invasion of any country by foreign troops. Whether it be in Afghanistan or Kampuchea, the peoples must be allowed freely to choose their own leaders.
38.	With respect to Korea, Burundi deplores the fact that a people sharing one culture is artificially divided and that its efforts to achieve reunification are.hampered by all types of interference. The Republic of Burundi has always supported and will continue to support without reservation, any proposal leading to the peaceful and independent reunification of the Korean homeland. To that end, we call For the withdrawal of foreign troops stationed in South Korea.
39.	The international political situation is in a state of crisis and the economic horizon has darkened. Deficits in balance of payments, the food crisis in the developing countries, the energy crisis, incoherence in the conduct of economic policies, the revival of protectionism, the fall in commodity prices, the reduction in official development assistance, delays in negotiations on the transfer of technology, an impasse in the global negotiations on international economic cooperation for development, plans to assist the most seriously affected countries still at the stage of pious wishes that is the present picture of the overall economic situation of the developing countries.
40.	That grim picture is compounded by the specific difficulties of the least advanced countries, the most seriously affected, among which, unfortunately, is my country. For a long time now, in order to stimulate our economy, we have made a wise choice of development priorities by joining regional economic associations and by relying on international assistance, both bilateral and multilateral.
41.	At the national level, we are naturally aware that the responsibility to finance our development is first and foremost our own. We also know that we are duty bound fully to mobilize all the human and financial resources that we possess. Foreign resources, especially official development aid, are only a supplement to that. Our development priorities have been clearly set. Agricultural and rural development is among the primary objectives of our Government. Most of our population is concentrated in the rural areas and that is where we focus most of our efforts.
42.	None the less, our economy remains dependent on fluctuations in the prices of agricultural products. The galloping cost of energy, the lack of territorial access to the sea, the high cost of transit and transportation, all impose limitations on us which seriously handicap our economic and social development projects. We therefore regret that the Transport and Communications Decade in Africa proclaimed by the General Assembly {resolution 32/160] has not been given the attention it deserves.
43.	At the regional level, our membership in regional associations is due to our desire to utilize to the maximum cooperation agreements among developing countries and the need to establish institutions that can help Member States collectively to develop the means and the infrastructures necessary to guarantee economic and social development, institutions which could not be established individually. The establishment of projects by the countries of our subregion will certainly make it possible for us to strengthen our economic potential and speed up our economic growth. In this connection, we request thee support and aid of the international community so that we can properly carry out our development programFs.
44.	The present economic situation of the least developed countries is worsening because of a series of factors totally beyond their control. These have recently attracted the attention of the United Nations. That is why the fifth session of UNCTAD adopted the Comprehensive New program of Action for the Least Developed Countries.3
45.	The International Development Strategy for the Third United Nations Development Decade [General Assembly resolution 35/56, annex), in turn, gave priority to the establishment of a substantial program of sufficient magnitude to make it possible for those countries to put an end to their present stagnation. It was intended that all those action programs would be established by the United Nations Conference on the Least Developed Countries held in Paris in September 1981.
46.	*We are particularly grateful to certain countries, including those of the European Community, for their efforts to lessen the difficulties faced by that category of countries. None the less, we hoped that the spirit of generosity that inspired the action programs would be translated into concrete form. The assistance that we have received in this connection remains far below the level of our needs. Therefore, we appeal once again to the developed donor countries and those developing countries able to do so to honor the commitments that they have made with respect to the least developed countries.
47.	The ever-increasing economic interdependence makes it necessary to adopt positive and constructive policies if we are to guarantee economic stability and establish sound international relations.
48.	It is from that standpoint that we envisage the beginning of global negotiations. The profound changes in the world economy in recent years mean that the status quo in present international economic relations must be changed. In our view, it is in the interest of the entire international community to revive the global negotiations. Their continued obstruction would cause frustrations the consequences of which are at present unforeseeable. As Luis Echeverria said, "There can be no community of free individuals based indefinitely on exploitation, poverty and the ignorance of the masses. History, both teacher and mother, has revealed this in blood, pain and tears". It is still within our power to prevent the fulfillment of this prophecy.
49.	The fact that so many high-level officials have gathered here has made it possible for us to take the pulse of the international political and economic situation. We have seen our weaknesses and our potential. We believe that solutions to the different problems revealed in the course of this debate can be found if there is a minimum of political will.
50.	One of the merits of the United Nations is precisely the fact that the diversity of its Members constitutes its wealth. Like any other human endeavor, the United Nations has its weaknesses and its limitations. None the less, we remain convinced that it is still the best instrument to guarantee international peace and security.
